Name: Commission Regulation (EU) NoÃ 1274/2009 of 18Ã December 2009 opening and providing for the administration of import quotas for rice originating in the overseas countries and territories (OCTs)
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  executive power and public service;  international trade
 Date Published: nan

 23.12.2009 EN Official Journal of the European Union L 344/3 COMMISSION REGULATION (EU) No 1274/2009 of 18 December 2009 opening and providing for the administration of import quotas for rice originating in the overseas countries and territories (OCTs) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (1), and in particular the seventh subparagraph of Article 6(5) of Annex III thereto, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Article 148, in conjunction with Article 4 thereof, Whereas: (1) Under Article 6 of Annex III to Decision 2001/822/EC, ACP/OCTs cumulation of origin for products falling within tariff heading 1006 is allowed for a total annual quantity of 160 000 tonnes, which include the 125 000 tonnes tariff quota for rice originating in African, Caribbean and Pacific (ACP) States provided for in the ACP  EC Partnership Agreement, expressed in husked-rice equivalent. An initial issue of import licences for 35 000 tonnes of rice originating in the overseas countries and territories (hereinafter: OCTs) is made each year and, within this quantity, import licences for 10 000 tonnes are issued for imports originating in the least-developed OCTs listed in Annex IB to that Decision. All other import licences are issued for imports originating in the Netherlands Antilles and Aruba. These 35 000 tonnes of rice reserved for the OCTs may be increased if the ACP States do not actually use their direct export options under the tariff quota provided for in the Cotonou agreement. (2) From 1 January 2008, the trading arrangements of the ACP  EC Partnership Agreement no longer apply and the tariff quota for rice provided for therein is replaced by the preferential arrangements provided for in Article 6 of Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for goods originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (3). Under Article 3(3)(a) of that Regulation preferential arrangements for the products of tariff heading 1006 originating in certain states which are part of the ACP Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements, shall continue only until 31 December 2009. As a result, as from 1 January 2010 it is no longer possible to provide for a possible increase of the OCTs quota linked to the use of an ACP quota and consequently the OCTs quotas must be opened on a yearly basis for a quantity limited to 35 000 tonnes. (3) Without prejudice to the additional conditions or relevant derogations laid down for the management of those import arrangements, account should be taken of the provisions of the horizontal or sectoral implementing regulations, that is, Commission Regulations (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (4), (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (5) and (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6). (4) To ensure balanced market management, the issue of import licences relating to the above import quotas is to be staggered over the year in several specific subperiods, the period of validity of the licences should be laid down and a maximum quantity per application should be fixed. (5) Quantities of rice at stages of processing other than husked rice shall be converted at the rates laid down in Article 1 of Commission Regulation (EC) No 1312/2008 of 19 December 2008 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (7). Provision should also be made for the conversion of quantities of broken rice. (6) In order to ensure proper administration of the import quotas, a security should be lodged in conjunction with an import licence application at a level commensurate with the risks involved. (7) With a view to optimise the use of the quotas in case of application of an allocation coefficient, it is appropriate to establish that the rights deriving from the licences may be transferred to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006. (8) According to Article 6 of Annex III to Decision 2001/822/EC, licences not used to import rice originating in the least-developed OCTs listed in Annex IB thereto should be made available for the import of rice originating in the Netherlands Antilles and Aruba. To this end, it is appropriate to establish that in the September subperiod the quantities not used for the least-developed OCTs can be allocated for the import of rice originating in the Netherlands Antilles and Aruba. (9) In order to ensure proper management of the quotas, it is appropriate to derogate from Article 11 of Regulation (EC) No 1301/2006 and adapt the notification obligations provided for in that Article. (10) As the import duties on the products of tariff heading 1006 originating in certain states which are part of the ACP Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements, shall be eliminated as from 1 January 2010, the measures provided for in this Regulation should apply from the same date. (11) Commission Regulation (EC) No 1529/2007 of 21 December 2007 opening and providing for the administration in 2008 and 2009 of import quotas for rice originating in the ACP States which are part of the Cariforum region and the overseas countries and territories (OCTs) (8) will become obsolete at the end of 2009 quota period. For this reason, it should be repealed. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation opens and provides for the administration of tariff rate quotas for the import of the following quantities of rice falling within CN code 1006, hereinafter called tariff quotas: (a) 25 000 tonnes originating in the Netherlands Antilles or Aruba; (b) 10 000 tonnes originating in the least-developed overseas countries and territories (OCTs) listed in Annex IB to Decision 2001/822/EC. The tariff quotas are opened on an annual basis for the period from 1st January to 31st December. 2. The provisions of Regulations (EC) No 1342/2003, (EC) No 1301/2006 and (EC) No 376/2008 shall apply, except as otherwise provided for in this Regulation. 3. The tariff quotas are administered according to the simultaneous examination method referred to in Chapter II of Regulation (EC) No 1301/2006. 4. The customs duty for imports under the tariff quotas shall be nil. This rate shall be shown in Section 24 of the import license application and the import license in accordance with Article 9 of Regulation (EC) No 1301/2006. 5. The import tariff quota periods shall be divided in 3 subperiods as set out in Annex I. The quantities referred to in Article 7(4) of Regulation (EC) No 1301/2006 and available for the following subperiod shall be communicated by the Commission before the 25th day of the last month of a given subperiod. Where, for the September subperiod, the quantities covered by applications for the tariff quota referred to in paragraph 1(b) of this Article do not reach the total quantity available, the remaining quantity may be used to import products originating in the Netherlands Antilles or Aruba. 6. Unless otherwise specified, the quantities indicated in this Regulation shall be expressed in husked-rice equivalent. Quantities of rice at stages of processing other than husked rice shall be converted at the rates laid down in Article 1 of Regulation (EC) No 1312/2008. For the purposes of this Regulation, quantities of broken rice shall be converted into quantities of husked rice on the basis of product weight. Article 2 1. Licence applications shall be submitted the first seven days of each subperiod set out in Annex I. 2. Without prejudice to Article 6(5) of Regulation (EC) No 1301/2006, the quantity applied for in respect of each subperiod and quota order number concerned shall not exceed 5 000 tonnes. 3. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted, of the total quantities covered by license applications as referred to under Article 11(1)(a) of Regulation (EC) No 1301/2006, specifying the eight-digit CN code, the country of origin and the quantities, expressed in product weight, covered by those applications. Article 3 1. Sections 7 and 8 of licence applications and licences shall show the country of origin and the mention yes shall be marked by a cross. Licences shall give rise to an obligation to import from the specified country. 2. Section 20 of licence applications and licences shall show one of the entries listed in Annex II. Article 4 The amount of the security as referred to in Article 14(2) of Regulation (EC) No 376/2008 shall be of EUR 46 per tonne. Article 5 1. Import licences shall be issued between the 25th and the last day of the month in which applications are submitted. 2. By way of derogation from Article 6(7) of Regulation (EC) No 1342/2003 and without prejudice to Article 8(1) of Regulation (EC) No 376/2008, the rights deriving from the licences may be transferred to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 Article 6 1. By way of derogation from Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission at the latest: (a) the second working day following the issue of the import licences, of the total quantities covered by import licences they have issued during the preceding month; (b) the last day of each month, including nil returns: (i) of the total quantities actually released for free circulation which they have been made aware of and which have not been notified before; and (ii) of the total quantities covered by unused or partly used import licences as referred to in Article 11(1)(c) of Regulation (EC) No 1301/2006 which they have been made aware of and which have not been notified before. 2. The quantities mentioned under paragraph 1 shall be expressed in product weight and broken down by eight-digit CN code, country of origin and quota year. Article 7 For the purpose of the management of the tariff quotas, the quantities covered by licence applications, the quantities notified in accordance with Articles 2 and 6 and the quantities covered by import licences are expressed in kilograms and in whole numbers. Article 8 Licences shall be valid from their actual day of issue within the meaning of Article 22(2) of Regulation (EC) No 376/2008, until the 31st December of the year of issue. Article 9 Release for free circulation shall be subject to the presentation of an original of a movement certificate EUR.1 or a suppliers declaration in accordance with Article 26(1) of Annex III to Decision 2001/822/EC. Article 10 Regulation (EC) No 1529/2007 is repealed. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 348, 31.12.2007, p. 1. (4) OJ L 189, 29.7.2003, p. 12. (5) OJ L 238, 1.9.2006, p. 13. (6) OJ L 114, 26.4.2008, p. 3. (7) OJ L 344, 20.12.2008, p. 56. (8) OJ L 348, 31.12.2007, p. 155. ANNEX I Quotas for a total quantity of 35 000 tonnes of husked-rice equivalent, for products falling within CN code 1006 provided for in Article 1 Origin Quantity in husked-rice equivalent (tonnes) Order number Subperiods (quantities in husked-rice equivalent (tonnes)) January May September Netherlands Antilles and Aruba 25 000 09.4189 8 333 8 334 8 333 Least-developed OCTs 10 000 09.4190 3 333 3 334 3 333 ANNEX II Entries referred to in Article 3(2)  : in Bulgarian : Ã Ã Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã µÃ ½Ã ¾ Ã ¾Ã  Ã ¼Ã ¸Ã Ã ¾ Ã ´Ã ¾ Ã ¼Ã °Ã ºÃ Ã ¸Ã ¼Ã °Ã »Ã ½Ã ¾ Ã ºÃ ¾Ã »Ã ¸Ã Ã µÃ Ã Ã ²Ã ¾, Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¾ Ã ² Ã ³ÃÃ °Ã Ã ¸ 17 Ã ¸ 18 Ã ¾Ã  Ã ½Ã °Ã Ã Ã ¾Ã Ã Ã °Ã Ã ° Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸Ã  (Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã C)   1274/2009)  : in Spanish : ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (UE) no 1274/2009]  : in Czech : Osvobozeno od cla aÃ ¾ do mnoÃ ¾stvÃ ­ uvedenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (EU) Ã . 1274/2009)  : in Danish : Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EU) nr. 1274/2009)  : in German : Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EU) Nr. 1274/2009)  : in Estonian : Tollimaksuvabastus kuni kÃ ¤esoleva litsentsi lahtrites 17 ja 18 osutatud koguseni (MÃ ¤Ã ¤rus (EL) nr 1274/2009)  : in Greek : Ã Ã Ã µÃ »Ã Ã  Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã E) Ã ±Ã Ã ¹Ã ¸. 1274/2009]  : in English : Exemption from customs duty up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EU) No 1274/2009)  : in French : Exemption du droit de douane jusquÃ la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (UE) no 1274/2009]  : in Italian : Esenzione del dazio doganale limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [Regolamento (UE) n. 1274/2009]  : in Latvian : AtbrÃ «vojums no muitas nodokÃ ¼a lÃ «dz daudzumam, kas norÃ dÃ «ts Ã ¡Ã «s licences 17. un 18. iedaÃ ¼Ã  (Regula (ES) Nr. 1274/2009)  : in Lithuanian : Muitas netaikomas maÃ ¾esniems kiekiams nei nurodyta Ã ¡ios licenzijos 17 ir 18 skirsniuose (Reglamentas (ES) Nr. 1274/2009)  : in Hungarian : VÃ ¡mmentessÃ ©g az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban megjelÃ ¶lt mennyisÃ ©gig (1274/2009/EU rendelet)  : in Maltese : EÃ ¼enzjoni mid-dwana sal-kwantitÃ murija fit-Taqsimiet 17 u 18 ta din il-liÃ enzja (Regolament (UE) Nru 1274/2009)  : in Dutch : Vrijgesteld van douanerecht voor ten hoogste de in de vakken 17 en 18 van deze vergunning vermelde hoeveelheid (Verordening (EU) nr. 1274/2009)  : in Polish : Zwolnienie z opÃ at celnych dla iloÃ ci nieprzekraczajÃ cej iloÃ ci podanej w sekcji 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (UE) nr 1274/2009)  : in Portuguese : IsenÃ §Ã £o de direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (UE) n.o 1274/2009]  : in Romanian : Scutit de drepturi vamale pÃ ¢nÃ  la concurenÃ a cantitÃ Ã ii menÃ ionate Ã ®n cÃ suÃ ele 17 Ãi 18 din prezenta licenÃ Ã  [Regulamentul (UE) nr. 1274/2009]  : in Slovak : Oslobodenie od cla do mnoÃ ¾stva uvedenÃ ©ho v kolÃ ³nkach 17 a 18 tohto dovoznÃ ©ho povolenia [nariadenie (EÃ ) Ã . 1274/2009]  : in Slovenian : Oprostitev carin do koliÃ ine, navedene v oddelkih 17 in 18 tega dovoljenja (Uredba (EU) Ã ¡t. 1274/2009)  : in Finnish : Tullivapaa tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EU) N:o 1274/2009)  : in Swedish : Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (fÃ ¶rordning (EU) nr 1274/2009)